— In an action in which a judgment of the Supreme Court, Nassau County, was entered March 13, 1975 granting defendant a divorce, plaintiff appeals, as limited by his brief, from so much of the judgment as awarded defendant alimony of $175 a week as of February 4, 1974 and an additional counsel fee of $2,500. Judgment affirmed insofar as appealed from, with $50 costs and disbursements. The record on this appeal fully supports the alimony and counsel fee awards. Rabin, Acting P. J., Latham, Cohalan, Margett and Brennan, JJ., concur.